Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-16 are rejected under pre-AIA  35 U.S.C. 102(a)/102(b) as being anticipated by Huber (US 7327407 B2).
Re claim 11: Huber discloses an electronic device (projection television 110 in fig 2) comprising: 
a housing (cabinet 124 in fig 2) comprising a rear surface (see “curved portion” in annotated fig 2 below) and a sidewall (sidewalls 160 in figs 2-3) that extends from the rear surface in a given direction; 
internal components in the housing (touch sensors 278 in fig 7; column 4, lines 62-65);
a display (fresnel and lenticular screens 114, 116 in figs 2, 5) mounted in the housing; 
a transparent cover layer (screen panel 226 in fig 5) that is coupled to the housing with an attachment (mounting blocks 262 + brackets 270 in fig 5) and that covers the display; 
a layer (black silk-screened border 240 in fig 5; column 4, lines 21-24) on the transparent cover layer that masks the internal components (column 4, lines 62-65); and 
a protective layer (adhesive layer 268 in fig 5; column 4, lines 10-12; herein, adhesive 268 protects mounting blocks 262 from separating from screen panel 226) interposed between the transparent cover layer and the housing, wherein the protective layer overlaps the transparent cover layer and the sidewall in the given direction (see fig 5 and column 4, lines 17-21; herein, when the securing lip 274 of the bracket 270 is fastened to the sidewall 160 of the television cabinet, the mounting block 262 and the adhesive 268 would overlap the sidewall 160 and the transparent cover layer 226 in the direction that sidewall 160 extends from the rear of the cabinet), and a portion of the protective layer is interposed between the attachment (262+270) and the transparent cover layer (226).



    PNG
    media_image1.png
    602
    641
    media_image1.png
    Greyscale

Re claim 12: Huber discloses the electronic device, wherein the transparent cover layer is a continuous glass layer (screen panel 226 in fig 5, column 4, lines 30-41), and wherein the continuous glass layer covers an entirety of the display.
Re claim 13: Huber discloses the electronic device, wherein the layer (black silk-screened border 240 in fig 5) is an ink layer.
Re claim 14: Huber discloses the electronic device, wherein the attachment (mounting blocks 262 + brackets 270 in fig 5) is a support component selected from the group consisting of: a magnet, a bracket, a pin, and a post.
Re claim 15: Huber discloses the electronic device, wherein the housing is formed from metal (column 3, lines 4-5) and wherein a rear surface of the housing has at least one curved metal portion (see “curved portion” in annotated fig 2).
Re claim 16: Huber discloses the electronic device, wherein the housing has an interior and an exterior, and wherein the transparent cover layer has a plurality of edges (156 in fig 3) that are exposed to the exterior (see figs 1 and 5).
Allowable Subject Matter
Claims 1-10 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, the housing has a chin portion that extends along an entire length of a given one of the edge surfaces, wherein a first edge of the transparent cover layer is in contact with the chin portion, and wherein a second edge of the transparent cover layer is exposed to the exterior as set forth in the claim.
Claims 17-20 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, a chin portion along an entire length of a given one of the edge surfaces; wherein a first edge of the transparent cover layer is in contact with the chin portion and wherein a second edge of the transparent cover layer is coplanar with an additional one of the edge surfaces of the housing as set forth in the claim.
Response to Arguments
Applicant's arguments filed on 7/18/2022 have been fully considered but they are not persuasive. 
The applicants argue that Huber's adhesive 268 does not overlap a transparent layer and sidewall in the same direction that the sidewall extends from a rear housing surface, as recited in claim 11 as presently amended. Instead, as shown in Huber's FIG. 5, adhesive 268 is between mounting blocks 262 and panel 226 (see also column 4, lines 6-29). Moreover, when Huber's FIG. 5 is assembled in the television cabinet (see column 4, lines 17-21), adhesive 268 will not overlap sidewall 160 (FIG. 3) in the direction that sidewall 160 extends from the rear of the cabinet. The examiner respectfully disagrees.
The examiner herein notes that in the device of Huber (column 4, lines 17-21), the bracket 270 is advantageously shaped to clamp the screens 114, 116 to the panel 226 when the bracket is secured to the mounting blocks 262 and to present a securing lip 274 that is fastened in turn to the television cabinet. As shown in fig 3, a fastener 150 secures the transparent cover layer 126 to a sidewall 160 of the cabinet; Similarly, in the embodiment of fig 5, when the securing lip 274 of the bracket 270 is fastened to the sidewall 160 of the television cabinet, the mounting block 262 and the adhesive 268 would overlap the sidewall 160 and the transparent cover layer 226 in the direction that sidewall 160 extends from the rear of the cabinet. 
The examiner further notes that it is not claimed that the protective layer abuts the sidewall.
Therefore, the arguments remain non-persuasive and the rejection remains unchanged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIDHI THAKER/           Primary Examiner, Art Unit 2835